Gileillan, C. J.
Action to recover a balance claimed to be due upon a contract for tbe erection of a building, and for extra work on the building. • Plaintiff had a verdict. The evidence was sufficient to justify it. It can hardly be said that any question of law is presented. Parties may by parol modify a written executory contract under seal, either by changing its terms or waiving its conditions, if they have acted under and executed it as so modified. That the parties to this contract agreed on the waivers and modifications claimed by plaintiff, and acted under and executed it accordingly, were questions for the jury, and the evidence justifies their finding.
Judgment affirmed.